Citation Nr: 0109768	
Decision Date: 04/03/01    Archive Date: 04/11/01

DOCKET NO.  00-08 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than May 31, 1990 
for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel






INTRODUCTION

The veteran had active service from November 1970 to April 
1974.

This appeal arises from a June 1999 rating decision of the 
Muskogee, Oklahoma Regional Office (RO), which granted 
service connection for tinnitus and assigned a 10 percent 
evaluation effective from May 31, 1990.


FINDINGS OF FACT


1.  The veteran's claim of service connection for tinnitus 
was received at the RO on 31 May 1990.

2.  By rating decision in July 1990, service connection for 
tinnitus was denied.

3.  By rating decision in June 1999, the RO awarded service 
connection for tinnitus effective from 31 May 1990, the date 
of receipt of claim based on the fact that the July 1990 
denial constituted clear and unmistakable error.

4.  The record contains no statement or communication prior 
to the date of receipt of claim on 31 May 1990 which 
indicates an intent to apply for compensation benefits.


CONCLUSION OF LAW

Under governing criteria, the effective date for the grant of 
service connection for tinnitus is no earlier than 31 May 
1990.  38 U.S.C.A. §  5110 (West 1991); 38 C.F.R. §§ 3.155, 
3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records include a June 1971 audiogram 
which shows the veteran's primary noise exposure was jet 
engines.  

An October to December 1972 hospital report shows that the 
veteran had ear problems for as long he could remember with 
pain, drainage and poor hearing.  A several year history of 
noise exposure was noted.  Examination revealed right 
posterior superior perforation with cholesteatomas debris.  
The diagnosis was retraction pocket with chronic otitis media 
and cholesteatoma formation.  

A March 1974 notation shows that the veteran complained of 
throbbing and ringing of the right ear.  It was noted that 
the veteran was 6 days postoperative type II tympanoplasty.  
Examination was non-informative.  

On an original claim for compensation received in April 1974, 
the veteran requested service connection for otitis media.  
He did not request or otherwise refer to tinnitus.  

On VA ear examination in November 1975, the veteran 
complained of bilateral hearing loss with ringing of the 
right ear. 

In a lengthy February 1979 statement, the veteran reported at 
length about a number of problems with his ears to include 
the fact that since his first ear operation, he had not been 
the same.  If his ears were not popping, then they would be 
ringing and throbbing.  

On VA audiology examination in October 1989, constant 
bilateral tinnitus was noted.  On special VA ENT examination, 
the veteran claimed that he had had continuous ringing of the 
ears since 1972.  The diagnoses included continuous 
subjective tinnitus. 

On VA rating examination in December 1989, it was noted that 
the veteran had complained of tinnitus since 1972.  Recent 
examinations had been negative for complaints of tinnitus.  

A claim of service connection for tinnitus was received by 
the RO on May 31, 1990.  

By rating decision in July 1990, it was noted that the 
veteran had complained of tinnitus in March 1974.  On VA 
examination in October 1989, he complained of subjective 
tinnitus.  It was determined that there was no history of 
concussion or acoustic trauma, therefore the veteran's 
tinnitus did not warrant a separate compensable evaluation.  
Tinnitus was added to the grant of service connection.  

By rating decision in June 1999, it was noted that service 
connection had been established for tinnitus as directly 
related to service.  The July 1990 rating decision did not 
assign a separate compensable evaluation for tinnitus because 
there was no history of concussion or acoustic trauma in the 
veteran's records.  It was determined that the July 1990 
rating decision was clearly and unmistakably erroneous and a 
separate 10 percent evaluation was assigned for tinnitus 
effective from the date of receipt of the claim on May 31, 
1990.  

In January 2000, the veteran requested an effective date for 
a compensable evaluation for tinnitus from 1976 when he first 
filed a claim for this disability.  On the April 2000 
substantive appeal, the veteran indicated that he had been 
filing a claim for a separate evaluation for tinnitus since 
his discharge from service.  He requested consideration under 
38 C.F.R. § 3.105(a) or (b) if necessary to resolve this 
appeal.  

The general rule governing the assignment of an effective 
date for an award of disability compensation is contained in 
38 U.S.C.A. § 5110(b), which provides:  The effective date of 
an award of disability compensation shall be the day 
following the date of discharge or release if application 
therefor is received within one year from such date of 
discharge or release.  See also 38 C.F.R. § 3.400(b)(2) (to 
the same effect).  Otherwise, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2).  

In this case, the RO awarded service connection for tinnitus 
on the basis of an original claim which was received at the 
RO on May 31, 1990.  Under the cited regulations, the veteran 
filed the instant original claim more than one year following 
his separation from service.  Therefore, the "whichever is 
later" clause of 38 C.F.R. § 3.400(b)(2) is controlling.  As 
service connection was awarded for tinnitus on a direct 
service incurrence basis, the effective date can be no 
earlier than the receipt of the reopened claim on 31 May 1990 
(which is the later of the operative dates in this claim).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  

In this case, the veteran did not submit any medical evidence 
or statements prior to 31 May 1990 in regard to tinnitus 
which could be construed as an informal claim of service 
connection for tinnitus.  In other words, there was nothing 
in the record which could be construed as evidencing a belief 
that the veteran was seeking service connection for tinnitus.  

The Court has held that, in a case where the law is 
dispositive of the claim, the claim should be denied because 
of lack of legal merit under the law.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  In view of the uncontroverted fact 
that the veteran's original claim for compensation benefits 
for tinnitus was received on May 31, 1990, the Board finds 
that he is not entitled to an effective date prior to 31 May 
1990.  Accordingly, the veteran's appeal is denied. 


ORDER

Entitlement to an effective date earlier than May 31, 1990 
for the grant of service connection for tinnitus is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

